Citation Nr: 0740271	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased rating for cervical disc 
degeneration, C4-5, C5-6, with retrolisthesis, evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for spondylosis with 
spondylolisthesis, L5-S1 currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to July 
1980 and from June 1981 to December 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

During the course of this appeal, the veteran was awarded a 
20 percent disability evaluation for his cervical spine 
disability, effective April 22, 2004.  However, since this 
increase did not constitute a full grant of the benefits 
sought, the increased rating issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
increase was effective the date of the reopened claim and 
there has been no contention that an earlier effective date 
is in order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his cervical and lumbar spine 
disabilities are worse than currently evaluated.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

A notification letter was sent to the veteran in May 2004, 
prior to the initial unfavorable decision; however, this 
letter was sent to an incorrect address.  Subsequent 
correspondence from VA has not satisfied the requirements of 
the VCAA.  As such, this case is remanded so that the AMC/RO 
can provide the veteran with proper notice and assistance as 
required by the VCAA, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that it appears that the veteran has a 
temporary file at the RO that contains information relevant 
to this case.  According to a March 2007 letter from the RO 
to a Member of the United States House of Representatives, 
the veteran was awarded separate ratings for left and right 
lower extremity lumbar radiculopathy associated with 
spondylolisthesis, which is not evidenced in the record 
before the Board.  Such ratings would be relevant to the 
Board's determination on the veteran's claim for an increased 
rating for his lumbar spine disability.  This letter also 
indicates that the veteran recently filed a claim for 
entitlement to individual unemployability, and that in March 
2007 the RO asked the VA Medical Center (VAMC) in Columbia, 
South Carolina to schedule the veteran for an examination in 
connection with that claim.  If the veteran reported for such 
an examination, the findings may be relevant to this case.  
Accordingly, any outstanding VA compensation and pension 
examinations and any outstanding records relating to the 
veteran having lumbar radiculopathy, or an award of service 
connection for such, should be associated with the claims 
folder.  

Turning to another matter, an August 2006 letter from the 
veteran's private physician, received after the case was 
certified to the Board, shows a diagnosis of "S/p L3 to S1 
laminectomy, fusion and stabilization."  The Board 
associates this with meaning that the veteran is status post 
laminectomy - that he has had back surgery.  There is no 
other evidence in the claims folder regarding any back 
surgery.  The records surrounding the veteran's back surgery 
and the records showing his condition after his back surgery 
could be relevant to his claim and should be obtained.

Finally, in the August 2006 letter, the veteran's private 
physician states that the veteran has severe limitations in 
the lumbar spine as far as range of motion.  As it appears 
that the veteran has had back surgery and his physician is 
reporting severe limitations post-surgery, the Board is of 
the opinion that another VA examination showing the veteran's 
current level of lumbar spine disability is in order.  See 
38 C.F.R. § 3.327 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claims, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  The 
veteran should be given sufficient time 
for response.

2.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, any outstanding, 
relevant medical records should be 
obtained to the extent possible.  
Specifically, the veteran should be asked 
to provide VA with authorization to obtain 
relevant medical records relating to any 
recent laminectomy or other back surgery.  
Relevant, outstanding VA medical records 
from the VAMC in Columbia, and any other 
VA facility identified by the veteran 
should also be obtained.  All 
records/responses received should be 
associated with the claims file, as well 
as any relevant documents held in any 
temporary files at the RO.  Any additional 
records at the RO in a temporary or other 
file should be associated with the claims 
folder, particularly any concerning 
additional ratings concerning the legs.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
lumbar spine disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All clinical findings, 
including neurological findings 
attributable to the veteran's service-
connected low back disability, should be 
reported in detail, and the examiner 
should explain in detail the rationale for 
any opinion(s) given.  The examiner should 
fully describe the impact that the 
veteran's low back disability has on his 
ability to maintain employment.

4.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



